Citation Nr: 1754456	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-03 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for diverticulosis.

3. Entitlement to service connection for a right knee disability. 

4. Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss. 

5. Entitlement to an initial rating in excess of 10 percent for gout of the left great toe. 

6. Entitlement to a compensable rating for nephritis.

7. Entitlement to a compensable rating for hypertension.

8. Entitlement to a compensable rating for sinusitis.

9. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

10. Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Larry Schuh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1966 to January 1970, and April 1971 to December 1984, with service in the Republic of Vietnam. He is the recipient of the Vietnam Service Medal with Five Devices, Armed Forces Expeditionary Medal (Thailand), Republic of Vietnam Gallantry Cross with Palm, and the Republic of Vietnam Campaign Medal, among other medals and ribbons. 

These matters come to the Board of Veteran's Appeals (Board) on appeal from rating decisions issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board finds that additional development is needed before the Veteran's claims can be decided.  Although the Board regrets the delay due to this remand, it finds that it is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017); see also Mclendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's service connection claims, the Veteran contends that his sleep apnea, diverticulosis, and right knee disability are etiologically related to active service. He also asserts that his sleep apnea is secondary to his service-connected PTSD. Further, the Veteran reports that he suffered from fitful sleep during active service. The Veteran also asserts that his diverticulosis is due to his presumed exposure to herbicide agents when serving in the Republic of Vietnam. The Veteran has not been afforded VA examinations for these claimed disabilities, and no other nexus opinions have been provided otherwise.

With regard to the Veteran's claims for a compensable rating for his sinusitis; a rating in excess of 10 percent for bilateral hearing loss; a rating in excess of 10 percent for gout of the left great toe; a compensable rating for nephritis; a compensable rating for hypertension; a compensable rating for sinusitis; and a rating in excess of 50 percent for PTSD, the Veteran contends that his disabilities have worsened.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). Thus, the Board finds that VA examinations are needed to ascertain the current severity and manifestations of the Veteran's service-connected disabilities.  

Finally, regarding the issue of entitlement to a TDIU issue, a review of the evidence reflects that the issue of a TDIU has been raised by the record and is inextricably intertwined with the claims and is remanded herein. Rice v. Shinseki, 22 Vet. App. 447 (2009); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the issue of TDIU should be deferred pending final dispositions of the claims currently on appeal. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disabilities on appeal. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea, to include as secondary to his service-connected PTSD. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a relevant history from the Veteran in connection with the examination.  

Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the sleep apnea manifested in service or is otherwise causally or etiologically related to his military service, to include presumed exposure to herbicide agents during his active service in the Republic of Vietnam (notwithstanding the fact that it may not be on the presumptive list of disabilities associated with exposure to herbicide agents).  In so opining, the examiner should address whether it is at least as likely as not (probability of 50 percent or greater) that any symptoms in service represented the onset of the disability which was not diagnosed until a later date.

The examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's sleep apnea is caused or aggravated by his service-connected PTSD.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his diverticulosis. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a relevant history from the Veteran in connection with the examination.  

Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's diverticulosis manifested in service or is otherwise causally or etiologically related to his military service, to include presumed exposure to herbicide agents during his active service in the Republic of Vietnam (notwithstanding the fact that it may not be on the presumptive list of disabilities associated with exposure to herbicide agents).  In so opining, the examiner should address whether it is at least as likely as not (probability of 50 percent or greater) that any symptoms in service represented the onset of the disability which was not diagnosed until a later date.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his right knee disability. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a relevant history from the Veteran in connection with the examination.  

Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that his right knee disability manifested in service or is otherwise causally or etiologically related to his military service.  In so opining, the examiner should address whether it is at least as likely as not (probability of 50 percent or greater) that any symptoms in service represented the onset of the disability which was not diagnosed until a later date.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. Schedule the Veteran for a VA examination to assess the severity of his service-connected bilateral hearing loss. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions. The examiner should report all signs and symptoms necessary for rating the disability.  

In addition to objective test results, the examiner should fully describe the functional effects caused by the bilateral hearing loss, in the final report of the evaluation, including, specifically, the effect of the Veteran's bilateral hearing loss on his employability. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

6. Schedule the Veteran for a VA examination to assess the severity of his service-connected gout of the left toe. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions. The examiner should report all signs and symptoms necessary for rating the disability.  

In addition to objective test results, the examiner should fully describe the functional effects caused by the gout of the left toe disability, in the final report of the evaluation, including, specifically, the effect and impact of the Veteran's gout of the left toe disability on his employability. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

7. Schedule the Veteran for a VA examination to assess the severity of his service-connected nephritis. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions. The examiner should report all signs and symptoms necessary for rating the disability.  

In addition to objective test results, the examiner should fully describe the functional effects caused by the nephritis, in the final report of the evaluation, including, specifically, the effect and impact of the Veteran's nephritis on his employability. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

8. Schedule the Veteran for a VA examination to assess the severity of his service-connected hypertension. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions. The examiner should report all signs and symptoms necessary for rating the disability.  

In addition to objective test results, the examiner should fully describe the functional effects caused by the hypertension, in the final report of the evaluation, including, specifically, the effect and impact of the Veteran's hypertension on his employability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

9. Schedule the Veteran for a VA examination to assess the severity of his service-connected sinusitis. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions. The examiner should report all signs and symptoms necessary for rating the disability.  

In addition to objective test results, the examiner should fully describe the functional effects caused by the sinusitis, in the final report of the evaluation, including, specifically, the effect and impact of the Veteran's sinusitis on his employability. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

10. Schedule the Veteran for a VA examination to assess the severity of his service-connected PTSD. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions. The examiner should report all signs and symptoms necessary for rating the disability, including the frequency, severity, and duration of his symptomatology.  

The examiners should also identify the degree of social and occupational impairment attributable to the Veteran's PTSD.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.


11. In the event that the Veteran does not report for any of the scheduled VA examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative, if applicable. It should also be indicated whether any notice sent was returned as undeliverable.  

12. The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

13.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

14. When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, including adjudicating the Veteran's entitlement to a TDIU and conducting any additional necessary development with respect to that issue.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




